le
	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 
Applicant's election without traverse of Group II (claims 1, 7, 8, 14, 15, 17,19, 22, and 23) and Species D (Figure 5) with the reply filed on November 7, 2022 is acknowledged.  Upon further inspection, claim 8 is withdrawn because elected invention is only for at least one intermediate cooling cycle internal flow passage while the non-elected invention is for “at least one intermediate cooling cycle external flow passage and each intermediate cooling cycle external flow passage is connected with at least one intermediate cooling storage tank and at least one intermediate cooling cycle fan” which is in claim 8.
Claims 14, 15, 17,19, 22, and 23 are also withdrawn by virtue of the dependency on claim 8.
 Therefore, claims 2-4, 8-9, 11-15, 17,19, 22-25, 27 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim.


Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
a supercritical liquefaction subsystem in claim 1. For purposes of examination: system comprises structure for converting input gaseous air into liquid air (Applicant Specification Publication [0007]).
an evaporation and expansion subsystem in claim 1. For purposes of examination system: structure for converting liquid air into gaseous air (Applicant Specification Publication [0007]).
a staged cryogenic storage subsystem in claim 1. For purpose of examination: For purposes of examination system: structure for storing cryogenic energy gaseous air into liquid air (Applicant Specification Publication [0008]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a normal temperature” in claim 7 is a relative term which renders the claim indefinite. The term “normal temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what defines a normal temperature, is the temperature normal with respect to the system, the surrounding, or some other preference or normal for a similar or different system. For purpose of examination: normal temperature is any temperature that is different from the deep cooling temperature.
The term “an intermediate temperature” in claim 7 is indefinite because it is unclear what the boundaries are for intermediate temperature is because a normal temperature is not defined (i.e., indefinite) by the specification or claims. For purposes of examination: intermediate temperature will be any temperature that does not surpass the deep cooling temperature or any normal temperature.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20120216520).

In re Claim 1, Chen discloses A staged cryogenic storage type supercritical compressed air energy storage system (Abstract; Fig. 2; See also [0074] same as Fig. 1 and includes solar collectors), comprising 
a supercritical liquefaction subsystem (at least 2, 3, 14 and 16) for converting input gaseous air into liquid air ([0074]: “pressured air exchanges heat with the thermal storage media so as to store compression heat in the heat exchanger/storage device 2. The cooled air is then led to the high-pressure compressor 3 via the pipe 14 and compressed to supercritical state therein, and then flows into the heat exchanger and storage device 2, in which the compression heat is again stored. The supercritical air cooled to a certain temperature is directed through the pipe 16” ) and 
an evaporation (evaporator unit 7 and recuperator 13) and expansion subsystem (at least cryopump 8 and expanders 9 and 10; See also[0078]) for converting liquid air into gaseous air  ([0075]: the valve 7 is opened and the liquid air from the cryogenic tank 6 is pumped to a certain pressure by the cryogenic pump 8 in the cold exchanger and the heated supercritical air then flows into the high-pressure expander 9 and produces work there. The resulted gas from the high-pressure expander 9 passes through the pipe 21, the heat exchanger and storage device 2 and the pipe 22 in sequence and is heated again. It then expands in the low-pressure expander 10 to deliver work), 
wherein the staged cryogenic storage type supercritical compressed air energy storage system further comprises: a staged cryogenic storage subsystem for storing cryogenic energy (at least 4, 6, 5, and 17; see [0074] the low-temperature and high-pressure air from the cold exchanger and storage device 4 is throttled through the throttle valve 5, where the vast majority of air stream is liquefied. The liquefied air is then flowed and stored in cryogenic tank 6, where the rest saturated vapor then returns to the cold exchanger and storage device 4 via the pipe 17)  when the gaseous air or the liquid air is converted  ([0076]: “During energy storing, the compressors work while the expanders and the cryogenic pump 8 are shut down and the valve 7 is closed, the heat exchanger and storage device 2 recovers and stores compression heat so as to cool down the air. ”)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120216520) in view of Sinatov (US 2017/0016577).

In re Claim 7, Chen discloses wherein the staged cryogenic storage subsystem comprises at least one cold box (at least 2 and 4) and wherein the cold box is used as a liquefaction cold box (at least cold box 2 pressured air exchanges heat with the thermal storage media so as to store compression heat in the heat exchanger/storage device 2. The cooled air is then led to the high-pressure compressor 3 via the pipe 14 and compressed to supercritical state therein, and then flows into the heat exchanger and storage device 2. . The supercritical air cooled to a certain temperature; i.e. at least cold box 2 is used as a liquefaction cold box).

However, Chen does not explicitly teach, “at least one deep cooling cryogenic storage cycle, and at least one intermediate cooling cryogenic storage cycle, wherein the deep cooling cryogenic storage cycle is connected with the cold box for releasing cryogenic energy from a deep cooling temperature to a normal temperature when the cold box is used as the liquefaction cold box, and wherein the intermediate cooling cryogenic storage cycle is connected with the cold box for storing cryogenic energy from the intermediate cooling temperature to the normal temperature when the cold box is used as the liquefaction cold box”
On the other hand, Sinatov directed to liquid energy storage systems, discloses at least one deep cooling cryogenic storage cycle (See Sinatov Fig. 1B and [0126]:  cryogenic unit 500 for deep cooling), and 
at least one intermediate cooling cryogenic storage cycle (Sinatov intercooler 303), 
wherein the deep cooling cryogenic storage cycle (Sinatov at least 521 cold storage 1 and 510 vapor cold exchanger; [0090]: the first cold storage and vapor cold exchanger can be adapted to deeply cool the passing charging air) is connected with the cold box (Sinatov 522: cold storage 2: the second cold storage is adapted to liquefy)  
for releasing cryogenic energy (Sinatov [0048]: the first and second cold thermal energy storages 521 and 522 may comprise a solid thermal storage medium which directly exchanges thermal energy (i.e. releases cryogenic energy) with the charging air stream being cooled during LAES charge periods)  from a deep cooling temperature (Sinatov [0094]: deeply cooled to -120 ℃ to -140 ℃ which ) to a normal temperature (See Sinatov [0047]: parameters of the cryogenic unit 500 in the all ranges here and elsewhere being specified as inclusive ranges (i.e., including the identified end points) and [0052]: an outlet temperature of the discharged air stream in the range between 17 and 29° C. may be provided) when the cold box is used as the liquefaction cold box (See [0046]: as a combination of two in-series cold thermal energy storages 521 and 522 in which the first cold thermal energy storage 521 is arranged in-parallel with a vapor cold exchanger 510. The first cold thermal energy storage cools 94-96% of charging air stream delivered to the cryogenic unit 500. The remainder of the charging air stream (4-6%) is cooled in the vapor cold exchanger 510.), and 
wherein the intermediate cooling cryogenic storage cycle (303; Sinatov [0042] intercooler for cooling down temperature) is connected with the cold box (522: see [0074] the low-temperature and high-pressure air from the cold exchanger and storage device 4 is throttled through the throttle valve 5, where the vast majority of air stream is liquefied. The liquefied air is then flowed and stored in cryogenic tank 6, where the rest saturated vapor then returns to the cold exchanger and storage device 4 via the pipe 17)
for releasing cryogenic energy (Sinatov 303 is connected to 522 through pipe also running through 521 and see at least see at least [0045] release cryogenic energy through vapor liquid exchange) 
storing cryogenic energy from the intermediate cooling temperature to the normal temperature when the cold box is used as the liquefaction cold box  ([0042-0043] thermal energy storage when decrease from 350-580 ℃  to 40-60 ℃ down to set level of 30 ℃).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Chen and to have modified them by having at least one deep cooling cryogenic storage cycle, and at least one intermediate cooling cryogenic storage cycle, wherein the deep cooling cryogenic storage cycle is connected provided with the cold box of Chen in order to release cryogenic energy from a deep cooling temperature to a normal temperature when the cold box of Chen is used as the liquefaction cold box, and wherein the intermediate cooling cryogenic storage cycle as taught by Sinatov is connected with the cold box of Chen for storing cryogenic energy from the intermediate cooling temperature to the normal temperature when the cold box of Chen is used as the liquefaction cold box with the teaching of Chen, in order to provide a direct or indirect exchange of thermal energy stored by this media with the charging and discharge air streams  and improve the cooling capacity of the system by fractionally loading of each cooling element in the combined cold capacity of the cryogenic unit for deep cooling and liquefaction (See Sinatov [0019] and [0046]), without yielding unpredictable results.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/BRIAN M KING/Primary Examiner, Art Unit 3763